DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive.
The Applicant first argues, “Applicant disagrees that Dean discloses "providing a sequence of a reference object attribute of the object of the scenario, corresponding to the temporal sequence of the object attributes." The Examiner relies on [0276] of Dean, which reads as follows: … Needless to say, this paragraph does not mention "reference object attribute." Just as important, nothing disclosed in this passage would have been deemed a reference object attribute by a person of ordinary skill in the art. In particular, paragraph [0276] mentions a "target detection model of targets in motion and maneuvering," but the Office Action does not explain why this particular target detection model disclosed in Dean would have inherently worked with a reference object attribute. Instead, [0276] focuses on a way to use even bad data ("Even late (e.g. OOSM) and unexpected (e.g. outside expected variance) readings are meaningful. Bad data can indicate something is wrong to the STF 500 of the S-MMS controller 110B."). A POSITA would not have considered OOSM or out of variance readings to involve reference object attributes. Similarly left unexplained by the Examiner is why the particular "predictive systems" contemplated for use in Dean necessarily involves the use of reference object attributes. In sum, nothing in this paragraph from Dean would have sparked in the mind of a POSITA the notion that it addresses reference object attributes.
The Examiner also relies on paragraphs [0170]-[0172], but fails to explain what particular disclosure in them would have been understood by a POSITA as a reference object attribute. These paragraphs read as follows:  … determines there is a high-quality match between a previously measured track state and a track state estimate via data association and track management, the state of that matching track is updated in the tactical manager 527. If not, a new track is generated by the STF 500 and communicated to the tactical manager 527 (i.e. the STF assigns a new ID to an object for a new track and communicates the new track ID and associated state and other data for the object for which the track was generated to the tactical manager). Upon track generation, a priority may be established based on time to impact by the threat assessor 528, and additional sensor data may be requested by transmitting a tasking request to the sensor tasker 520. These paragraphs disclose numerous types of information, among them "track," "data "record," "track ID," "kinematic state," "reports," and "estimate of state for a track." The Examiner fails to identify which one of these corresponds to the reference object attribute. But it is not the job of Applicant to guess which one of these types of information the Examiner believes matches this claim term. The burden is on the Patent Office to demonstrate unpatentability, and that burden is not discharged by citing a passage from a reference amounting to several hundred words and disclosing a multitude of categories of information and then effectively declaring to Applicant "Now go ahead and guess which one I meant to apply to 'reference object attribute."' To take one of these categories of information, nothing in Dean would have led a POSITA to conclude that the disclosed track is a reference object attribute. According to Dean, a "track is a data record established and maintained by the SAC 302B representing an object, condition, or feature the SAC (e.g. sensor track fusion (STF) 500 of the SAC) is attempting to monitor...." Nothing in this description attributes to the track any characteristic of a reference object attribute; to the contrary, since the track is information based on something ("object, condition, or feature") that the Dean system is "attempting to monitor," a POSITA would have deemed a track to be information pertaining to an actual object or phenomenon being measured or sensed, as opposed to information that is intended to serve as a reference for an object attribute.
The Examiner respectfully disagrees. The paragraph 276 of Dean recites STF which is defined as track ID in paragraph of 170 – 172 as the Applicant cited in the argument. The element the Applicant is focusing on is reference object attributes as it is stated in the argument above. Reference object attribute is anything that can be used for attributes on the object reference. As the paragraph 276 of Dean recites “the S-MMS controller 110B processes all data available to it (e.g. sensor reports and/or data from memory) in this example. Predictive systems that use one or more filters to generate probable outcomes with some degree of certainty for multiple possible scenarios, used by one or more process of the SAC 302B, including the STF 500, allow for a semi or fully autonomous S-MMSs 18 to better consume all available data (e.g. sensor reports and/or data from memory).” The STF and SAC include details used for tracking object and it uses a lot of attribute for the referencing the object as it is shown in paragraph 170 – 172, which the Applicant included in the argument. Not necessarily certain term should indicates the reference object attributes as the attributes are plural terms in the claims and there are many factors considered as reference object attributes in Dean (i.e. a target is any object being tracked by the S-MMS controller 110B, including living and non-living things and topographic or other surface features of the ground, paragraph 170). Therefore, considering the reference as a whole, the Examiner construes and contends that a person in the ordinary skill in the art would know and identify reference object attributes in Dean.  

The Applicant makes similar argument regarding claim limitations "determining a sequence of object attribute difference by comparing the sequence of the object attribute to the sequence of the reference object attribute of the object for the scenario." The Examiner refers the Applicant to the response above.

The Applicant further argues “The Examiner concedes that Dean fails to disclose "generating an error model with the aid of the temporal sequence of the object attribute difference," but Kalathil does not overcome this admitted deficiency. According to the Examiner, Kalathil discloses this error model generation in column 9, lines 33-48, as well as the Table at column 13. However, the column 9 passage of Kalathil is not directed to an error model. Instead, this passage describes that in response to a "convergence of the equations might be to a local minimum that might be bad," "multiple measurements can be integrated across time using the VIO measurements. Below is a general sequence of algorithmic steps to combine the sequence of measurements across time for both GPS and base station ranging measurements using VIO." Nothing in this passage would have directed a POSITA to any error model generation, much less the one recited in the claim, which is based on a "temporal sequence of the object attribute difference." Likewise, although the table at column 13 mentions the term "error mode," a POSITA would not have recognized the error model of Kalathil as that of the claimed invention. For instance, one example of an error model in this table is based on a "[c]ross correlation error matrix from a Kalman filter that generates the VIO measurements directed to GPS and base station measurements." How an error model of this kind pertains to the error model recited in the claims is left unexplained by the Examiner.” 
The Examiner respectfully disagrees and recites that the reference object attributes is taught by Dean as responded above and furthermore, Kalathil does indeed teaches  an error model of table 3 and 4 as it was cited in the previous office action. Furthermore, the column 9 line 33 – 48 explains the sequence of measurements which are used for error model. Therefore, considering both column 9 line 33 – 48 and table 3 of Kalathil in combination of Dean teaches element of “generating an error model with the aid of the temporal sequence of the object attribute difference.”

/IG T AN/Primary Examiner, Art Unit 3662